 

EXHIBIT 10(iii)(f.2)

 

 

Resolutions Adopted by the Board of Directors

Regarding Non-Employee Director Restricted Stock Grants

 

September 26, 2007

 

 

RESOLVED, that, in accordance with Section VI of the Corporation's 2004
Non-Employee Director Restricted Stock Plan (the "Plan"):

                (a)  Each person who becomes a non-employee director for the
first time after the date of this resolution shall be automatically granted an
award of eight thousand (8,000) shares of restricted stock subject to the terms
and conditions specified in the Plan, effective as of the date such person
becomes a non-employee director; and

                (b)  Commencing with the year 2008, each incumbent non-employee
director shall be automatically granted an award of two thousand five hundred
(2,500) shares of restricted stock subject to the terms and conditions specified
in the Plan, effective as of the first trading day of each year.

FURTHER RESOLVED, that the foregoing resolution shall remain in effect until
modified or rescinded by further action of the Board of Directors.

FURTHER RESOLVED, that the resolutions regarding grants under the Plan adopted
by the Board of Directors on July 28, 2004 be, and hereby are, revoked.

 

 

 

--------------------------------------------------------------------------------